DETAILED ACTION
The following non-final Office action is in response to Applicant’s submission received on 02/22/2021.  The instant application is a continuation (“CON”) of application 13/326,140 now U.S. Patent No. 10,121,163.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1, 2, 15, 16 and 20 have been amended.  Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.
 
Response to Arguments/Amendments
Applicant requests the double patenting rejection be held in abeyance.  Examiner acknowledges.
Applicant’s arguments regarding the 101 rejection have been fully considered but they are not persuasive.  

Examiner respectfully disagrees.  As mentioned in the Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1371-72 (Fed. Cir. 2015) decision (citing Alice, 134 S. Ct. at 2359), “[s]teps that do nothing more than spell out what it means to ‘apply it on a computer’ cannot confer patent-eligibility.”   Here, presenting an ad from a server and on a user device amounts to using generic computer elements merely as tools (see MPEP 2106.05(f)) to perform an existing process of advertising to users.  The server and user device also serve to limit the abstract idea to a particular technological environment (see MPEP 2106.05(h)) which also does not provide a meaningful limitation.  Also, the additional elements of input within the advertisement including receive, at a server device for the application, the input from one or more input fields presented within the advertisement as well as receive visitor information at the server device…. amounts to mere data gathering which is insignificant extra-solution activity (see MPEP 2106.05(g)).  Also, the retrieving stored visitor information from the server device for the application is similarly considered insignificant extra-solution activity (see MPEP 2106.05(g)).  Further, the additional elements of without redirecting the visitor away from the application and within the advertisement for finalizing the transaction lack implementation details to reflect a practical application in contrast to DDR Holdings which detailed a 
Applicant argues with respect to Step 2A Prong Two that the claimed solution is integrated into a practical application to provide an improvement to conventional online advertising and ecommerce by providing means for a user to complete a transaction, e.g., a purchase for a product or service, a survey, etc., directly within the advertisement, without requiring or automatically redirecting the user to the advertiser’s webpage and in this manner can stay in the application, e.g., Instagram, or on a website where the advertisement is presented and complete a transaction without leaving the application or website.
Examiner respectfully disagrees because performing a transaction within an advertisement lacks technical implementation details similar to the lacking of implementation details addressed in Intellectual Ventures I LLC v. Erie (‘002 patent) (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”) and Affinity Labs v. DirectTV (Fed. Circuit 2016) (“Instead, it claims the general concept of out-of-region delivery of broadcast content through the use of conventional devices, without offering any technological means of effecting that concept.”).
Applicant’s argument regarding the 112 rejection about antecedent issues have been fully considered and they are persuasive based on Applicant’s amendment.  The rejection is withdrawn.
Applicant’s arguments regarding the 103 rejections and specific to the independent claims limitations about receiving and storing and retrieving of visitor information with the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 11 of U.S. Patent No. 10,121,163 B2 in view of Markus et al. U.S. Patent No. 6,490,601. Although the claims at issue are not identical, they are not patentably distinct from each other and the table provided below illustrates the similarities between the claims, specifically claims 1-9, 12-14 of the instant application and claims 1, 2, and 11 of U.S. Patent No. 10,121,163 B2.  While claim 10 (“wherein the previously stored preferences are based on a purchase history of the visitor at the advertiser”) and claim 11 (“wherein the previously stored preferences are stored in a database and accessed based on a visitor identifier that is stored as a cookie associated with the visitor’s browser”) of the instant application are not disclosed in the claims of U.S. Patent No. 10,121,163 B2, the differences would have been obvious in view of Markus et al. U.S. Patent No. 6,490,601 B1.  Markus teaches identifying users (through browser cookies) and their specific user history and preferences and then using that to determine which products of services to offer via a banner ad (col. 2, ll. 38-62, Fig. 1).  .
Instant Application No. 16/181,291
U.S. Patent No. 10,121,163
display an advertisement of a third-party advertiser within an interface of an application presented on a display of a user’s device (claim 1)

the advertisement, received from an ad server, comprising an offering for one or more of a product and a service (claim 1)

presented to a visitor of the interface, the offering receivable by the visitor (claim 1)
displaying an advertisement in a banner ad, the banner ad comprising characteristics conforming to banner ad market standards, the banner ad configured to display in a banner ad slot of a publisher webpage, (claim 1)

wherein the advertisement comprises a product or service… (claim 1)
in response to the visitor providing input within the advertisement on the user’s device; (claim 1)

receive, at a server device for the application, the input from one or more input fields presented within the advertisement for receiving the offering; (claim 1)

wherein the feedback comprises one or more of contact information… (claim 2)

provide the offering to the visitor within the advertisement presented on the display of the user’s device as part of a transaction in response to receiving the input from the visitor (claim 1)

wherein the visitor logs into the visitor account by providing credentials within the advertisement …(claim 7) 

facilitate completing the transaction for the offering by retrieving stored visitor information from the server device for the application and using the stored visitor information for finalizing the transaction within the advertisement (claim 1)
receiving visitor input from one or more input fields presented within the banner ad and not presented external to the banner ad from a visitor, the visitor input comprising login credentials corresponding to a predefined user account of the visitor for the e-commerce application (claim 1)

requesting and receiving instructions for executing a transaction between the e-commerce application and the visitor in response to detecting visitor interaction within the banner ad, (claim 1)

communicate with the e-commerce application over the connection to process and finalize the transaction within the banner ad based on the visitor input, the transaction comprising completing a commercial transaction relating to the selected product or service, wherein the visitor authorizes completing the commercial transaction in response to providing the login credentials within the banner ad (claim 1)


wherein the preference information comprises visitor input associated with a selection of one or more products and services that the visitor prefers (claim 3)

wherein the visitor input comprises a selection of one or more categories and sub-categories of products and services (claim 4)

…the visitor selecting the one or more categories and sub-categories of the products and services from within the advertisement (claim 5)

wherein the selected categories and sub-categories of products and services are selected on the advertiser’s website and stored in a visitor account associated with the advertiser (claim 6)

…to access the visitor’s preferences (claim 7)

…the visitor’s selection of one or more categories and sub-categories of products and services associated with the visitor’s account (claim 8)

wherein the offering for the one or more of the product and the service presented to the visitor is selected based on previously stored preferences associated with the visitor’s account (claim 9)
…selected in accordance with stored preferences, the stored preferences comprising preferences selected by one of a publisher of the webpage and a visitor of the webpage, the publisher not being the seller of the products or services being advertised, wherein one or more of the publisher and the visitor selects one or more categories and sub-categories of products and services to be advertised in the banner ad,… (claim 1)
wherein the advertisement further comprises a plurality of different panels, each panel representing a distinct display within the banner ad, the plurality of panels comprising one or more of storefront panels, settings panels, sales information panels, and visitor registration panels, the visitor setting preferences within the settings panel; (claim 14)
…the banner ad comprising a plurality of panels, each panel representing a distinct display within the banner ad, the plurality of panels comprising one or more of storefront panels, settings panels, sales information panels, and visitor registration panels; (claim 1)
wherein the one or more products and services are associated with an advertiser for the advertisement and are selected according to products and services that are available from the advertiser… (claim 5)

wherein the code is further executable by the processor to: receive real-time information from the advertiser for the offering for the one or more of the product and the service; and dynamically update the advertisement information for the one or more of the 

wherein the real-time information comprises price information, inventory information, description information, quantity information,, and payment information. (claim 13)

without redirecting the visitor away from the application (claim 1)
wherein performing the transaction within the banner ad further comprises performing the transaction without redirecting a client away from the publisher webpage (claim 2)
in response to determining that the offering is an initial offering provided to the visitor, receive visitor information at the server device for -2-the visitor to register the visitor with the application without storing the visitor information at the third-party advertiser (claim 1)

wherein the visitor registers for a new visitor account within the advertisement …(claim 8)
further comprising performing an initial registration of the visitor within the banner ad (claim 11)



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, the claims pass Step 1.  
Step 2A Prong One of the subject matter eligibility test, independent claim 1 for example recites an abstract idea of advertising an offer to a user based on user input.  The limitations that recite an abstract idea are indicated in bold below:
display an advertisement of a third-party advertiser within an interface of an application presented on a display of a user’s device, the advertisement, received from an ad server, comprising an offering for one or more of a product and a service presented to a visitor of the interface, the offering receivable by the visitor in response to the visitor providing input within the advertisement on the user’s device; receive, at a server device for the application, the input from one or more input fields presented within the advertisement for receiving the offering; provide the offering to the visitor within the advertisement presented on the display of the user’s device as part of a transaction in response to receiving the input from the visitor and without redirecting the visitor away from the application; 
in response to determining that the offering is an initial offering provided to the visitor, receive visitor information at the server device for the visitor to register the visitor with the application without storing the visitor information at the third-party advertiser; and 
facilitate completing the transaction for the offering by retrieving stored visitor information from the server device for the application and using the stored visitor information for finalizing the transaction within the advertisement.
These limitations concerning advertising and transactions for advertised offerings fall under the abstract idea subject matter grouping of certain methods of organizing human activity because such grouping covers commercial interactions including advertising and sales activities.  The performance of the claim limitations using a generic processor does not preclude the conclusion that the claim recites an abstract idea.  For example, in the TLI Communications TLI Communications LLC v. AV Automotive, LLC No. 15-1372 (Fed. Cir. May 17, 2016)).  In support, the court pointed to another decision, Mortgage Grader, Inc. v First Choice Loan Serv. Inc., 811 F.3d 1314, 1324-25 (Fed. Cir. 2016) in which claims reciting a “computer system”, “interface”, “network”, and a “database” were directed to an abstract idea.  In further support, the court pointed to another decision, Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1371-72 (Fed. Cir. 2015) (citing Alice, 134 S. Ct. at 2359), indicating that “[s]teps that do nothing more than spell out what it means to ‘apply it on a computer’ cannot confer patent-eligibility”.   
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  The additional elements of a processor, memory, application, interface, user’s device and display, server device, and ad server for implementing the advertising and transaction are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer.  As mentioned above “[s]teps that do nothing more than spell out what it means to ‘apply it on a computer’ cannot confer patent-eligibility”.   Here, presenting an ad from a server and on a user device amounts to using generic computer elements merely as tools (see MPEP 2106.05(f)) to perform an existing process of advertising to users.  The server and user device also serve to limit the abstract idea to a particular technological environment (see MPEP 2106.05(h)) which also does not provide a meaningful limitation.  Also, the additional elements of input within the advertisement including receive, at a server device for the application, the input from one or more input fields presented within the advertisement as well as receive visitor information at the server device…. amounts to mere data gathering which is insignificant extra-solution activity (see MPEP 2106.05(g)).  Also, the retrieving stored visitor information from the server device for the application is similarly considered insignificant extra-solution activity (see MPEP 2106.05(g)).  Further, the additional elements of without redirecting the visitor away from the application and within the advertisement for finalizing the transaction lack implementation details to reflect a practical application in contrast to DDR Holdings which detailed a modification to internet hyperlink protocol to dynamically produce a dual-source hybrid web page (see pg. 55 of 2019 PEG).  The combination of these additional elements is no more than data gathering/retrieving, mere instructions to apply the exception using generic computer components and generally linking to a particular technological environment.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.    
Regarding Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to a practical application, the additional elements amount to no more than data gathering/retrieving, mere instructions to apply the exception using generic computer components and generally link to a particular technological environment.  Such findings also demonstrate lack of an inventive concept.  For the receiving and retrieving steps considered insignificant extra-solution activity in Step 2A Prong Two, this has been reevaluated in Step 2B and determined to be well-understood, routine and conventional.  The Symantec, TLI, and OIP Techs. court decisions (see MPEP 2106.05(d)(II)) indicate that mere receiving or transmitting of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here.  Also, the Versata and OIP Techs court decision indicates that storing and retrieving 
The dependent claims include the limitations of the independent claim and therefore recite the same abstract idea.  Accordingly, the analysis and rationale discussed above regarding the independent claim and abstract idea also apply to the dependent claims.  Also, the dependent claims further limit the abstract idea to a more narrow abstract idea by: limiting the feedback to contact information and user selection of preference information of categories and sub-categories of products/services which are associated with a user account (claims 2-8); the offering presented to the user is based on previously stored preferences according to purchase history of the user with the advertiser (claims 9, 10).  The limitation regarding storing preferences in a database and accessing based on a browser cookie (claim 11) as well as the limitation regarding constraining the banner ad to a plurality of different panels (claim 14) are considered as generally linking the abstract idea to a particular technological environment.  Also, the limitations regarding the processor receiving and updating information about a product/service including price information, inventory information, description information, quantity information and payment information (claims 12, 13) are considered mere data gathering which is insignificant extra-solution activity (see MPEP 2106.05(g)) and also well-understood, routine and conventional because the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere receiving or transmitting of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here.  Therefore, the additional elements of the dependent claims do not impose any meaningful limits on practicing the abstract idea and do not provide an inventive concept.  The remaining independent and 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schiff et al US 2007/0217557 A1 0050 personally tailored service such as banner ad.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ALISSA D KARMIS/Examiner, Art Unit 3683

/ROBERT D RINES/Primary Examiner, Art Unit 3683